DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0055534 (Saito hereinafter) in view of US 2018/0223847 (Fujiwara hereinafter).
Regarding claim 1, Saito teaches a compressor system (Figure 3) that discloses a low-pressure-stage compressor body that compresses a gas (Low pressure stage 2), an intercooler that uses a cooling medium to cool the compressed gas discharged from the low-pressure-stage compressor body (Intercooler 26), and a high-pressure-stage compressor body that further compresses the compressed gas having been cooled by the intercooler (High pressure stage 3), the compressor comprising: a first pressure sensor that senses a pressure of the compressed gas on the discharge side of the low-pressure-stage compressor body (Pressure sensor 36 per ¶ 30); a second temperature sensor that senses a temperature of the compressed gas on an intake side of the high-pressure-stage compressor body and on a downstream side of the intercooler (Temperature sensor 39 per ¶ 35); a third temperature sensor that senses a temperature of the compressed gas on a discharge side of the high-pressure-stage compressor body (Temperature sensor 40 per ¶ 35); a controller that decides whether or not an anomaly has occurred in a sensed pressure of the first pressure sensor, a sensed temperature of the second temperature sensor, and a sensed temperature of the third temperature sensor, and estimates a cause of the anomaly (Control panel 8 per ¶ 29); and a notification device that performs a notification of the cause of the anomaly estimated by the controller (Alarms of ¶ 29).
Saito is silent with respect to a first temperature sensor that senses a temperature of the compressed gas on a discharge side of the low-pressure-stage compressor body and on an upstream side of the intercooler; the controller that decides whether or not an anomaly has occurred in a sensed temperature of the first temperature sensor.
However, Fujiwara teaches the control of a compressor that discloses placing pressure and temperature sensors on the inlet and outlet ends of a compressor (Figure 1 with compressor 8 and inlet side sensors 22/24 and outlet sensors 26/28). The resultant combination would be such that a temperature sensor would be placed along the outlet of the low pressure compressor of Saito and therefore would feed into the controller of Saito to detect a failure of the sensed temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor group of Saito with the additional sensors surrounding each compressor to further ensure proper operation of the compression system is operating as designed. 
Regarding claim 2, Saito’s modified teachings are described above in claim 1 where the combination of Saito and Fujiwara would further disclose that the controller estimates, as the cause of the anomaly, leakage of the compressed gas on the upstream side of the intercooler or clogging of an intake air filter provided on an intake side of the low-pressure-stage compressor body when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is lower than a predetermined normal range, the sensed temperature of the second temperature sensor is lower than a predetermined normal range, and the sensed temperature of the third temperature sensor is higher than a predetermined normal range (¶ 34 of Saito discloses a low pressure reading being related to a clogged in a filter).
Regarding claim 8, Saito teaches a compressor system (Figure 3) with a monitoring system that includes a low-pressure-stage compressor body that compresses a gas (Low pressure stage 2), an intercooler that uses a cooling medium to cool the compressed gas discharged from the low-pressure-stage compressor body (Intercooler 26), and a high-pressure-stage compressor body that further compresses the compressed gas having been cooled by the intercooler (High pressure stage 3), the compressor comprising: a first pressure sensor that senses a pressure of the compressed gas on the discharge side of the low-pressure-stage compressor body (Pressure sensor 36 per ¶ 30); a second temperature sensor that senses a temperature of the compressed gas on an intake side of the high-pressure-stage compressor body and on a downstream side of the intercooler (Temperature sensor 39 per ¶ 35); a third temperature sensor that senses a temperature of the compressed gas on a discharge side of the high-pressure-stage compressor body (Temperature sensor 40 per ¶ 35); a communication device that transmits sensing results of the first temperature sensor, the first pressure sensor, the second temperature sensor, and the third temperature sensor (Data sent from the sensors per ¶ 41-43); and a monitoring server including a communication device that receives the sensing results of the first temperature sensor, the first pressure sensor, the second temperature sensor, and the third temperature sensor (¶ 41-43); a controller that decides whether or not an anomaly has occurred in a sensed pressure of the first pressure sensor, a sensed temperature of the second temperature sensor, and a sensed temperature of the third temperature sensor, and estimates a cause of the anomaly (Control panel 8 per ¶ 29); and a notification device that performs a notification of the cause of the anomaly estimated by the controller (Alarms of ¶ 29).
Saito is silent with respect to a first temperature sensor that senses a temperature of the compressed gas on a discharge side of the low-pressure-stage compressor body and on an upstream side of the intercooler; the controller that decides whether or not an anomaly has occurred in a sensed temperature of the first temperature sensor.
However, Fujiwara teaches the control of a compressor that discloses placing pressure and temperature sensors on the inlet and outlet ends of a compressor (Figure 1 with compressor 8 and inlet side sensors 22/24 and outlet sensors 26/28). The resultant combination would be such that a temperature sensor would be placed along the outlet of the low pressure compressor of Saito and therefore would feed into the controller of Saito to detect a failure of the sensed temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor group of Saito with the additional sensors surrounding each compressor to further ensure proper operation of the compression system is operating as designed.
Regarding claim 9, Saito’s modified teachings are described above in claim 8 where the combination of Saito and Fujiwara would further disclose that the controller estimates, as the cause of the anomaly, leakage of the compressed gas on the upstream side of the intercooler or clogging of an intake air filter provided on an intake side of the low-pressure-stage compressor body when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is lower than a predetermined normal range, the sensed temperature of the second temperature sensor is lower than a predetermined normal range, and the sensed temperature of the third temperature sensor is higher than a predetermined normal range (¶ 34 of Saito discloses a low pressure reading being related to a clogged in a filter).
Regarding claim 15, Saito’s modified teachings are described above in claim 8 where the combination of Saito and Fujiwara would further disclose a terminal, wherein the terminal includes a communication device that receives, as information transmitted from the communication device of the monitoring server (¶ 41-43 of Saito), the cause of the anomaly estimated by the controller of the monitoring server, and a notification device that performs a notification of the cause of the anomaly received by the communication device (¶ 43 of Saito).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0055534 (Saito) in view of US 2018/0223847 (Fujiwara) and further in view of US 2012/0021321 (Yasuda hereinafter). 
Regarding claim 3, Saito’s modified teachings are described above in claim 1 but are silent with respect that the controller estimates, as the cause of the anomaly, leakage of the compressed gas on the upstream side of the intercooler or clogging of an intake air filter provided on an intake side of the low-pressure-stage compressor body when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is lower than a predetermined normal range, the sensed temperature of the second temperature sensor is lower than a predetermined normal range, and the sensed temperature of the third temperature sensor is higher than a predetermined normal range.
However, Yasuda teaches a cooling system for a fluid system that discloses monitoring the temperature of fluid passed through a heat exchanger caused by a leakage in the heat exchanger (¶ 56). the resultant combination would be such that the controller estimates, as the cause of the anomaly, leakage of the compressed gas on the upstream side of the intercooler or clogging of an intake air filter provided on an intake side of the low-pressure-stage compressor body when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is lower than a predetermined normal range, the sensed temperature of the second temperature sensor is lower than a predetermined normal range, and the sensed temperature of the third temperature sensor is higher than a predetermined normal range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Saito with the intercooler leakage detection of Yasuda to ensure proper cooling is maintained. 
Regarding claim 10, Saito’s modified teachings are described above in claim 1 but are silent with respect that the controller estimates, as the cause of the anomaly, leakage of the compressed gas on the upstream side of the intercooler or clogging of an intake air filter provided on an intake side of the low-pressure-stage compressor body when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is lower than a predetermined normal range, the sensed temperature of the second temperature sensor is lower than a predetermined normal range, and the sensed temperature of the third temperature sensor is higher than a predetermined normal range.
However, Yasuda teaches a cooling system for a fluid system that discloses monitoring the temperature of fluid passed through a heat exchanger caused by a leakage in the heat exchanger (¶ 56). the resultant combination would be such that the controller estimates, as the cause of the anomaly, leakage of the compressed gas on the upstream side of the intercooler or clogging of an intake air filter provided on an intake side of the low-pressure-stage compressor body when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is lower than a predetermined normal range, the sensed temperature of the second temperature sensor is lower than a predetermined normal range, and the sensed temperature of the third temperature sensor is higher than a predetermined normal range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Saito with the intercooler leakage detection of Yasuda to ensure proper cooling is maintained.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0055534 (Saito) in view of US 2018/0223847 (Fujiwara) and further in view of US 2017/0146001 (Nagura hereinafter).
Regarding claim 4, Saito’s modified teachings are described above in claim 1 where the combination of Saito and Fujiwara would further disclose  a second pressure sensor that senses a pressure of the compressed gas on the discharge side of the high-pressure-stage compressor body (Fujiwara would place a pressure sensor on the outlet side of the high pressure compressor of Saito).
Saito is silent with respect that the controller further decides whether or not an anomaly has occurred in a sensed pressure of the second pressure sensor, and estimates, as the cause of the anomaly, leakage of the compressed gas on a downstream side of the high-pressure-stage compressor body or an increase in usage of the compressed gas when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is within a predetermined normal range, the sensed temperature of the second temperature sensor is within a predetermined normal range, the sensed temperature of the third temperature sensor is within a predetermined normal range, and the sensed pressure of the second pressure sensor is lower than a predetermined normal range.
However, Nagura teaches a compressor monitoring device that discloses identifying a drop in pressure to relate to a leakage of fluid from the compressor (¶ 20). The resultant combination would be such that the compressor control of Saito would be able to sense the lower pressure at the outlet of the high stage compressor to find a possible leak at the high pressure compressor such that the controller further decides whether or not an anomaly has occurred in a sensed pressure of the second pressure sensor, and estimates, as the cause of the anomaly, leakage of the compressed gas on a downstream side of the high-pressure-stage compressor body or an increase in usage of the compressed gas when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is within a predetermined normal range, the sensed temperature of the second temperature sensor is within a predetermined normal range, the sensed temperature of the third temperature sensor is within a predetermined normal range, and the sensed pressure of the second pressure sensor is lower than a predetermined normal range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Saito with the teachings of Nagura to allow for accurate control and detections of failure of the compressor system. 
Regarding claim 11, Saito’s modified teachings are described above in claim 1 where the combination of Saito and Fujiwara would further disclose  a second pressure sensor that senses a pressure of the compressed gas on the discharge side of the high-pressure-stage compressor body (Fujiwara would place a pressure sensor on the outlet side of the high pressure compressor of Saito).
However, Nagura teaches a compressor monitoring device that discloses identifying a drop in pressure to relate to a leakage of fluid from the compressor (¶ 20). The resultant combination would be such that the compressor control of Saito would be able to sense the lower pressure at the outlet of the high stage compressor to find a possible leak at the high pressure compressor such that the controller further decides whether or not an anomaly has occurred in a sensed pressure of the second pressure sensor, and estimates, as the cause of the anomaly, leakage of the compressed gas on a downstream side of the high-pressure-stage compressor body or an increase in usage of the compressed gas when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is within a predetermined normal range, the sensed temperature of the second temperature sensor is within a predetermined normal range, the sensed temperature of the third temperature sensor is within a predetermined normal range, and the sensed pressure of the second pressure sensor is lower than a predetermined normal range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Saito with the teachings of Nagura to allow for accurate control and detections of failure of the compressor system.
Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0055534 (Saito) in view of US 2018/0223847 (Fujiwara) and further in view of US 2016/0238284 (Krystad hereinafter).
Regarding claim 5, Saito’s modified teachings are described above in claim 1 that is silent with respect that the controller estimates, as the cause of the anomaly, insufficient cooling of the intercooler when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is higher than a predetermined normal range, the sensed temperature of the second temperature sensor is higher than a predetermined normal range, and the sensed temperature of the third temperature sensor is higher than a predetermined normal range.
However, Krystad teaches an adaptive temperature control system for cooling working fluid that discloses the detection of insufficient cooling based on an exit temperature of an intercooler (¶ 30). The resultant combination would allow for the controller of Saito to detect an insufficient cooling from the intercooler based on the sensed data such that the controller estimates, as the cause of the anomaly, insufficient cooling of the intercooler when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is higher than a predetermined normal range, the sensed temperature of the second temperature sensor is higher than a predetermined normal range, and the sensed temperature of the third temperature sensor is higher than a predetermined normal range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Saito with the teachings of Krystad to ensure that the compressor system is operating in a correct temperature range. 
Regarding claim 6, Saito’s modified teachings are described above in claim 1 that is silent with respect that the controller estimates, as the cause of the anomaly, excessive cooling of the intercooler when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is lower than a predetermined normal range, the sensed temperature of the second temperature sensor is lower than a predetermined normal range, and the sensed temperature of the third temperature sensor is lower than a predetermined normal range.
However, Krystad teaches an adaptive temperature control system for cooling working fluid that discloses the detection of excessive cooling based on an exit temperature of an intercooler (¶ 29). The resultant combination would allow for the controller of Saito to detect an excessive cooling from the intercooler based on the sensed data such that the controller estimates, as the cause of the anomaly, excessive cooling of the intercooler when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is lower than a predetermined normal range, the sensed temperature of the second temperature sensor is lower than a predetermined normal range, and the sensed temperature of the third temperature sensor is lower than a predetermined normal range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Saito with the teachings of Krystad to ensure that the compressor system is operating in a correct temperature range.
Regarding claim 12, Saito’s modified teachings are described above in claim 8 that is silent with respect that the controller estimates, as the cause of the anomaly, insufficient cooling of the intercooler when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is higher than a predetermined normal range, the sensed temperature of the second temperature sensor is higher than a predetermined normal range, and the sensed temperature of the third temperature sensor is higher than a predetermined normal range.
However, Krystad teaches an adaptive temperature control system for cooling working fluid that discloses the detection of insufficient cooling based on an exit temperature of an intercooler (¶ 30). The resultant combination would allow for the controller of Saito to detect an insufficient cooling from the intercooler based on the sensed data such that the controller estimates, as the cause of the anomaly, insufficient cooling of the intercooler when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is higher than a predetermined normal range, the sensed temperature of the second temperature sensor is higher than a predetermined normal range, and the sensed temperature of the third temperature sensor is higher than a predetermined normal range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Saito with the teachings of Krystad to ensure that the compressor system is operating in a correct temperature range.
Regarding claim 13, Saito’s modified teachings are described above in claim 8 that is silent with respect that the controller estimates, as the cause of the anomaly, excessive cooling of the intercooler when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is lower than a predetermined normal range, the sensed temperature of the second temperature sensor is lower than a predetermined normal range, and the sensed temperature of the third temperature sensor is lower than a predetermined normal range.
However, Krystad teaches an adaptive temperature control system for cooling working fluid that discloses the detection of excessive cooling based on an exit temperature of an intercooler (¶ 29). The resultant combination would allow for the controller of Saito to detect an excessive cooling from the intercooler based on the sensed data such that the controller estimates, as the cause of the anomaly, excessive cooling of the intercooler when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is lower than a predetermined normal range, the sensed temperature of the second temperature sensor is lower than a predetermined normal range, and the sensed temperature of the third temperature sensor is lower than a predetermined normal range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Saito with the teachings of Krystad to ensure that the compressor system is operating in a correct temperature range.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7 and 14 each recite “wherein the controller estimates, as the cause of the anomaly, lowering of a revolution speed of the high- pressure-stage compressor body below a predetermined normal range when the sensed temperature of the first temperature sensor is within a predetermined normal range, the sensed pressure of the first pressure sensor is higher than a predetermined normal range, the sensed temperature of the second temperature sensor is within a predetermined normal range, and the sensed temperature of the third temperature sensor is lower than a predetermined normal range.”  The control scheme outlined in claims 7 and 14 would require a plurality of additional references that would require modifying already modifying references. This would result in a nonobvious combination. For at least this reason, claims 7 and 14 are objected to as being allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746